Citation Nr: 0942191	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-36 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
disabling for posttraumatic stress disorder (PTSD) with 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1970.  He is the recipient of, among other decorations, the 
Navy Commendation Medal with "V" device and the Combat 
Action Ribbon. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Paul, Minnesota that granted the Veteran's 
claim for service connection for PTSD with a 30 percent 
disability rating, effective September 12, 2005.  In a July 
2006 rating decision, the RO granted an increased initial 
evaluation for the Veteran's PTSD from 30 to 50 percent 
disabling, effective September 12, 2005, and the Veteran 
continued his appeal. 

The Veteran filed a new claim for a total disability rating 
for compensation based on individual unemployability (TDIU) 
in September 2008, and the Board refers the issue to the RO 
for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's PTSD has been assigned an initial rating of 50 
percent disabling under Diagnostic Code 9411.  The Veteran 
seeks a higher initial rating.

A July 2006 VA examination report (relating to the Veteran's 
claim for TDIU) reflects that the Veteran reported that he 
had applied for Social Security Administration (SSA) 
disability income and that he was in the process of appealing 
an adverse decision.  While the Board acknowledges that the 
Veteran indicated to the examiner that he filed for SSA 
disability income due to injuries he sustained in a 2001 
automobile accident, at the same time, the Board notes that 
the Veteran asserted in support of his TDIU claim that he is 
unable to work due to his service-connected PTSD.  See Form 
21-8940, September 2008.  When VA is put on notice of the 
existence of SSA records potentially relevant to a veteran's 
claim, VA should seek to obtain those records.  See Hayes v. 
Brown, 9. Vet. App. 67, 73-74 (1996).  Therefore, an attempt 
should be made to obtain copies of any SSA records 
potentially relating to the Veteran's claim for an increased 
initial evaluation for PTSD.

In a recent, April 2009 statement, the Veteran identified VA 
medical records relating to his claim that have not been 
associated with the claims file.  Specifically, the Veteran 
reported that he was being treated for his PTSD at a VA 
medical center or hospital ("Fort Snelling VA Hospital") 
and at the Vet Centers located in St. Paul and Roseville, 
Minnesota.  VA has a duty to assist veterans in obtaining all 
potentially relevant documents to substantiate a claim, 
including medical evidence either to verify or not verify the 
claim.  38 U.S.C.A. § 5103A(a)(1), (b) (West 2002 & Supp. 
2009); 38 C.F.R.§ 3.159(c) (2009); Talley v. Brown, 6 Vet. 
App. 72, 74 (1993).  Therefore, an attempt should be made to 
obtain all of the VA treatment records identified by the 
Veteran and to associate them with the claims file.  See 38 
C.F.R. § 3.159(c)(3) (2009) (VA will make efforts to obtain 
VA medical records); Dunn v. West, 11 Vet. App. 462, 466-467 
(1998) (Records created by VA are considered constructively 
part of the record and should be associated with the claims 
file).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's 
pertinent SSA records and associate them 
with the claims file.  If these records 
are found to be unavailable, this should 
be specifically noted in the claims file.

2.  Obtain all pertinent treatment records 
from the VA medical centers located in 
Minneapolis and St. Paul, Minnesota, and 
from the Veterans Centers located in St. 
Paul and Roseville, Minnesota dated from 
September 2005 to present and associate 
them with the claims file.  If necessary, 
appropriate release forms should be 
obtained from the Veteran.  If these 
records are found to be unavailable, this 
should be specifically noted in the claims 
file.

3.  Then, readjudicate the Veteran's claim.  
If the claim remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran has 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


